Name: Commission Regulation (EC) NoÃ 1126/2009 of 23Ã November 2009 opening and providing for the management of Community tariff quotas for certain agricultural products originating in Switzerland, and repealing Commission Regulation (EC) NoÃ 933/2002
 Type: Regulation
 Subject Matter: tariff policy;  trade;  agricultural activity;  Europe;  international trade
 Date Published: nan

 24.11.2009 EN Official Journal of the European Union L 308/14 COMMISSION REGULATION (EC) No 1126/2009 of 23 November 2009 opening and providing for the management of Community tariff quotas for certain agricultural products originating in Switzerland, and repealing Commission Regulation (EC) No 933/2002 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision 2002/309/EC, Euratom of the Council and of the Commission as regards the Agreement on Scientific and Technological Cooperation of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (1), and in particular Article 5(3) first indent and Article 5(4) thereof, Whereas: (1) By Decision No 2/2008 of the Joint Committee on Agriculture set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products of 24 June 2008 concerning the adaptation of Annexes 1 and 2 (2), Annexes 1 and 2 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (hereinafter the Agreement) have been replaced. (2) Annex 2 to the Agreement, as amended, sets out the tariff concessions granted by the Community for imports of agricultural products originating in Switzerland. Certain of those tariff concessions apply within tariff quotas managed in accordance with Articles 308a, 308b and 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (3) For reasons of clarity, it is appropriate to lay down the provisions implementing those tariff quotas for agricultural products in one single legislative act which replaces Commission Regulation (EC) No 933/2002 (4). In accordance with the Agreement the tariff quotas should be opened for the period from 1 January to 31 December. (4) Since Decision No 2/2008 of the Joint Committee on Agriculture enters into force on 1 January 2010, this Regulation should apply from the same date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The tariff quotas for the products originating in Switzerland listed in the Annex shall be opened annually, and at the rates of customs duty indicated in that Annex. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 Regulation (EC) No 933/2002 is repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 114, 30.4.2002, p. 1. (2) OJ L 228, 27.8.2008, p. 3. (3) OJ L 253, 11.10.1993, p. 11. (4) OJ L 144, 1.6.2002, p. 22. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is only indicative. The preferential scheme in this Annex relates to the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Order No CN code TARIC subdivision Description of goods Quota period Quota volume (in tonnes net weight) Quota duty 09.0919 ex 0210 19 50 10 Hams of domestic swine, in brine, boneless, enclosed in a bladder or in an artificial gut 1.1 to 31.12 1 900 free ex 0210 19 81 10 Meat of domestic swine, boneless, from chop, smoked ex 1601 00 10 10 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products, of animals of headings 0101 to 0104, excluding wild boars ex 1601 00 91 10 ex 1601 00 99 10 ex 0210 19 81 20 Pork neck, dried in air, seasoned or not, whole, in pieces or thinly sliced ex 1602 49 19 10 09.0921 0701 10 00 Seed potatoes, fresh or chilled 1.1 to 31.12 4 000 free 09.0922 0702 00 00 Tomatoes, fresh or chilled 1.1 to 31.12 1 000 free (1) 09.0923 0703 10 19 0703 90 Onions other than sets; leeks and other alliaceous vegetables, fresh or chilled 1.1 to 31.12 5 000 free 09.0924 0704 10 00 0704 90 Cabbages, cauliflowers, kohlrabi, kale and other similar edible brassicas with the exception of Brussels spouts, fresh or chilled 1.1 to 31.12 5 500 free 09.0925 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled 1.1 to 31.12 3 000 free 09.0926 0706 10 00 Carrots and turnips, fresh or chilled 1.1 to 31.12 5 000 free 09.0927 0706 90 10 0706 90 90 Salad beetroot, salsify, celeriac, radishes and similar edible roots, with the exception of horse-radish (Cochlearia armoracia), fresh or chilled 1.1 to 31.12 3 000 free 09.0928 0707 00 05 Cucumbers, fresh or chilled 1.1 to 31.12 1 000 free (1) 09.0929 0708 20 00 Beans (Vigna spp., Phaseolus spp.), fresh or chilled 1.1 to 31.12 1 000 free 09.0930 0709 30 00 Aubergines (eggplants), fresh or chilled 1.1 to 31.12 500 free 09.0931 0709 40 00 Celery other than celeriac, fresh or chilled 1.1 to 31.12 500 free 09.0932 0709 70 00 Spinach, New Zealand spinach and orache spinach (garden spinach), fresh or chilled 1.1 to 31.12 1 000 free 09.0933 0709 90 10 Salad vegetables, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled 1.1 to 31.12 1 000 free 09.0950 0709 90 20 Chard (or white beet) and cardoons, fresh or chilled 1.1 to 31.12 300 free 09.0934 0709 90 50 Fennel, fresh or chilled 1.1 to 31.12 1 000 free 09.0935 0709 90 70 Courgettes, fresh or chilled 1.1 to 31.12 1 000 free (1) 09.0936 0709 90 90 Other vegetables, fresh or chilled 1.1 to 31.12 1 000 free 09.0945 0710 10 00 Potatoes, uncooked or cooked by steaming or boiling in water, frozen 1.1 to 31.12 3 000 free 2004 10 10 2004 10 99 Potatoes, prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006, with the exception of flour, meal or flakes 2005 20 80 Potatoes, prepared or otherwise preserved than by vinegar or acetic acid, not frozen, other than products of heading 2006, with the exception of flour, meal or flakes and preparations that are thinly sliced, fried or baked, whether or not salted or flavoured, in airtight packings, suitable for immediate consumption 09.0937 ex 0808 10 80 90 Apples, other than cider apples, fresh 1.1 to 31.12 3 000 free (1) 09.0938 0808 20 Pears and quinces, fresh 1.1 to 31.12 3 000 free (1) 09.0939 0809 10 00 Apricots, fresh 1.1 to 31.12 500 free (1) 09.0940 0809 20 95 Cherries, other than sour cherries (Prunus cerasus), fresh 1.1 to 31.12 1 500 free (1) 09.0941 0809 40 Plums and sloes, fresh 1.1 to 31.12 1 000 free (1) 09.0948 0810 10 00 Strawberries, fresh 1.1 to 31.12 200 free 09.0942 0810 20 10 Raspberries, fresh 1.1 to 31.12 100 free 09.0943 0810 20 90 Blackberries, mulberries and loganberries, fresh 1.1 to 31.12 100 free 09.0946 ex 0811 90 19 12 Cherries, uncooked or cooked by steaming or boiling in water, frozen, containing added sugar or other sweetening matter 1.1 to 31.12 500 free ex 0811 90 39 12 0811 90 80 Cherries, other than sour cherries (Prunus cerasus), uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar or other sweetening matter 2008 60 Cherries, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included 09.0944 1106 30 10 Flour, meal and powder of bananas 1.1 to 31.12 5 free (1) The reduction of duty within this tariff quota is limited to the ad valorem element. Entry prices and their specific duties remain applicable.